Order entered January 08, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00278-CV

                                CITY OF DALLAS, Appellant

                                               V.

                      MILLWEE-JACKSON JOINT VENTURE AND
                          STEPHEN M. MILLWEE, Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 04-07287-E

                                           ORDER
       Before the Court is appellant’s October 31, 2013 unopposed motion to withdraw and

substitute counsel. We GRANT the motion. Eric W. McNeil of the Dwyer Law Firm is

permitted to withdraw as counsel for appellant. Barbara E. Rosenberg and Christopher J. Caso

of the Dallas City Attorney’s Office are substituted as counsel for appellant.   Barbara E.

Rosenberg is lead counsel for appellant. See TEX. R. APP. P. 6.


                                                      /s/   JIM MOSELEY
                                                            PRESIDING JUSTICE